Exhibit 99.3 Vasomedical, Inc. UNAUDITED PRO FORMA COMBINED FINANCIAL INFORMATION On May 29, 2015, the Company entered into an agreement for, and completed its purchase of, all of the assets of NetWolves, LLC and its affiliates, including the membership interests in NetWolves Network Services LLC(collectively, “NetWolves”). The unaudited pro forma condensed combined balance sheet as of March 31, 2015 is presented as if the acquisition of NetWolves had occurred on March 31, 2015. The unaudited pro forma condensed combined statements of income for the three months ended March 31, 2015 and the year ended December 31, 2014 are presented as if the acquisition had occurred on January 1, 2014. The historical financial information is adjusted in the unaudited pro forma condensed combined financial information to give effect to pro forma events that are (1) directly attributable to the acquisition, (2) factually supportable, and (3) with respect to the condensed combined statements of income, expected to have a continuing impact on the combined results. The determination and preliminary allocation of the purchase consideration used in the unaudited pro forma condensed combined financial information are based upon preliminary estimates, which are subject to change during the measurement period (up to one year from the Acquisition Date) as we finalize the valuations of the net tangible and intangible assets acquired. The unaudited pro forma adjustments are not necessarily indicative of or intended to represent the results that would have been achieved had the transaction been consummated as of the dates indicated or that may be achieved in the future. The actual results reported by the combined company in periods following the acquisition may differ significantly from those reflected in these unaudited pro forma condensed combined financial information for a number of reasons, including cost saving synergies from operating efficiencies and the effect of the incremental costs incurred to integrate the two companies. The unaudited pro forma condensed combined financial information should be read in conjunction with our historical consolidated financial statements and accompanying notes included in our Annual Report on Form 10-K for the year ended December 31, 2014, our Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2015, the historical audited financial statements of NetWolves for the year ended December 31, 2014 and the historical unaudited financial statements of NetWolves for the three months ended March 31, 2015 contained in this Form 8-K/A. -1- UNAUDITED CONDENSED COMBINED BALANCE SHEETS AS OF MARCH 31, 2015 (in thousands except per share amounts) Vasomedical Netwolves Adjustments Pro forma CURRENT ASSETS Cash and cash equivalents $ $ 1 $ (a), (d)
